EXAMINER’S COMMENT
	Applicant is notified that this application is a National Phase Application of PCT International Application No. PCT/IL2017/050255 claiming the benefit of U.S. Provisional Patent Application No. 62/301,231 and is not claiming any foreign priority; however, the Examiner has incorrectly acknowledged the 35 U.S.C. 119(a)-(d) foreign priority in the Office Action Summary of CTNF dated 08/07/2020.  

/C.D.N/Examiner, Art Unit 2435


                                                                                                             /JOSEPH P HIRL/                                                                       Supervisory Patent Examiner, Art Unit 2435